Citation Nr: 1813693	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-30 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for right lower extremity radiculopathy. 

3.  Entitlement to service connection for left lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to January 1995.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In October 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

The issues of entitlement to service connection for right lower extremity radiculopathy and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the Veteran experienced symptoms consistent with a low back disability in-service, he has a current diagnosis of a low back disability, to include low back strain, and a competent and credible medical opinion provides evidence of a relationship between his in-service injury and his current disability.





CONCLUSION OF LAW

The criteria for service connection for low back disability, to include low back strain, have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision herein, and the further development of the remaining claims, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) indicate that the Veteran complained of low back pain July 1994.  The STRs indicate that the Veteran hurt his back while loading a plane.  The Veteran's testimony at the October 2017 hearing further described how he had injured his back loading and unloading heavy objects.  The November 2013 VA examiner diagnosed the Veteran with a low back strain.  The VA examiner also opined that the Veteran's lumbar back condition is at least as not incurred in or caused by the Veteran's military service.  The VA examiner explained that the Veteran was seen for a back injury in July 1994 and continues to have back pain.  The VA examiner then reviewed the medical evidence of the history of the Veteran's back pain.  The three Shedden elements are met, as there is evidence of an in-service injury to the Veteran's low back, there is a current low back disability, and there is competent evidence of a nexus between the two.  Thus, service connection is warranted for a low back disability, to include low back strain.  


ORDER

Service connection for a low back disability, to include low back strain, is granted.  


REMAND

The Veteran claimed entitlement to service connection for a low back disability, and resulting radiculopathy in both lower extremities.  The November 2013 VA examiner initially opined that the Veteran's radiculopathy is at least as likely as not proximately due to tor the result of the low back condition.  The VA examiner explained that the Veteran has radiculopathy due to a herniated disc in his back documented in January 2000.  However, the RO obtained an addendum dated January 2014 from the same VA examiner.  In the addendum, the VA examiner explained that she could not resolve the issue of whether the Veteran's herniated nucleus pulposus is related to his in-service low back strain without resort to mere speculation.  The VA examiner also opined that the Veteran's lumbar degenerative joint disease is less likely as not proximately due to or the result of the Veteran's in-service low back strain.  Finally, the VA examiner opined that she cannot resolve whether the Veteran's IVDS (intervertebral disc syndrome) is related to the low back strain without resort to mere speculation.  Given the VA examiner's initial finding of a connection between the Veteran's radiculopathy and his service, and then the incomplete answers provided by the January 2014 addendum, further clarification is required.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any other outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above actions have been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any lower extremity radiculopathy disability.  Any and all studies and tests deemed necessary by the examiner should then be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should specifically note review of the November 2013 VA examination, the January 2014 addendum, the Veteran's October 2017 hearing testimony, and the Board's decision to grant entitlement to service connection for a low back disability.  The examiner should then:

(a)  Provide a specific diagnosis for currently diagnosed lower extremity radiculopathy. 

(b)  Provide an opinion, with supporting clinical rationale, as to whether any lower extremity radiculopathy is at least as likely as not (i.e. a 50 percent or greater probability) caused by, or otherwise related to his active duty service.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed lower extremity radiculopathy was caused or aggravated by the Veteran's service-connected disabilities.  The examiner should specifically address the Veteran's contentions at the October 2017 hearing that his lower extremity radiculopathy is due to his in-service low back injury.  

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the 
examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


